department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t- tax exempt and government entities riga date mar ull no legend x xx dear applicant this is in reply to x's ruling_request of date requesting approval of a set-aside of funds under the suitability test of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations for its tax_year ending date x is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and is a private_foundation under sec_509 x proposes to set_aside 18x dollars of its income to be used to publish a collection of the annual lectures that it sponsors for the years sec_501 of organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section the code provides for the exemption from federal_income_tax of sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 that are private_foundations subject_to the provisions of chapter sec_4942 of the code imposes an excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code provides that in general a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described in sec_470 which includes charitable purposes sec_4942 of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 are met the requirements are met if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 sec_53_4942_a_-3 of the regulations provides that its suitability test for a set-aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside x has timely sought approval of its set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations we assume that x’s set-aside for the project will be in furtherance of educational and charitable purposes within sec_170 of the code as required by sec_4942 and sec_53_4942_a_-3 of the regulations x’s project is better accomplished by this set-aside of income rather than by immediate payment under the suitability test of sec_4942 of the code and sec_53 a - b of the regulations because this set-aside will provide adequate time for the funds to be earned by x and paid out when the publication of the lectures is underway thus x’s specific project of publishing a collection of annual lectures sponsored by x meets the requirements for a set-aside of income under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly we rule that x’s set-aside of 18x dollars of its income for this project will be a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations for its tax_year ending on december of when such amount of income was set_aside all amounts of income to be set_aside for this specific project will be paid out for this project within months from the time when the first amount is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the reguiations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return on form_990-pf this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
